Exhibit 10.2

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

   CHANGE ORDER NUMBER: CCT 3A-004    DATE OF CHANGE ORDER: 07/23/07

OWNER: Cheniere Creole Trail Pipeline, L.P.

  

CONTRACTOR: Sheehan Pipe Line Construction

Company (SPLCC)

  

DATE OF AGREEMENT: January 10, 2007

  

SUBJECT: Reimbursement of Crushed Stone

  

 

--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Attachment J (Pricing Schedule) of the
Construction Agreement for Segment 3A project between Cheniere Creole Trail
Pipeline, L.P. and Sheehan Pipe Line Construction Company dated January 10,
2007; the estimated quantity to furnish and install crushed stone as described
for Item No. C-15 is being revised from 405 tons to 3,600 tons (estimated
quantity).

All crushed stone used to date (1,600 tons) was for the Westlake yard access.
Inclement weather required the need for additional stone. The remaining
estimated quantity of 2,000 tons will be utilized in accordance with Item No.
C-15 description (furnish and install crushed stone for access road
improvements).

 

--------------------------------------------------------------------------------

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 735,000.00       

The Estimated Contract Price prior to this Change Order was

   $ 66,340,739.22       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 127,800.00       

The new Estimated Contract Price including this Change Order will be

   $ 66,468,539.22       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.      Sheehan Pipe Line Construction Company
Owner      Contractor /s/ R. Keith Teague      /s/ Robert A. Riess, Sr.
Signature      Signature R. Keith Teague      Robert A. Riess, Sr. Name     
Name President     

President & COO

Title      Title 8-3-07     

8/8/07

Date of Signing      Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

   CHANGE ORDER NUMBER: CCT 3A-005    DATE OF CHANGE ORDER: 07/23/07

OWNER: Cheniere Creole Trail Pipeline, L.P.

  

CONTRACTOR: Sheehan Pipe Line Construction

Company (SPLCC)

  

DATE OF AGREEMENT: January 10, 2007

  

SUBJECT: Additional Compensation for Pipe Berms

  

 

--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Item #2 per the attached agreement letter
between Cheniere Creole Trail Pipeline, L.P. and Sheehan Pipe Line Construction
Company dated May 25, 2007, Cheniere will compensate SPLCC for construction of
berms for pipe storage at the Westlake facility under the extra work rates in
the Construction Agreement. Construction of berms will begin on Saturday,
May 26, 2007. Materials such as sand and visqueen will be invoiced at cost plus
15%. The revised amount of the pipe berms is $132,510.08. This value is
$32,510.08 above the $100,000 estimate per Change Order CCT-3A-002.

 

--------------------------------------------------------------------------------

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 862,800.00       

The Estimated Contract Price prior to this Change Order was

   $ 66,468,539.22       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 32,510.08       

The new Estimated Contract Price including this Change Order will be

   $ 66,501,049.30       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

    

Sheehan Pipe Line Construction Company

Owner      Contractor

/s/ R. Keith Teague

    

/s/ Robert A. Reiss, Sr.

Signature      Signature R. Keith Teague     

Robert A. Reiss, Sr.

Name      Name

President

    

President & COO

Title      Title

8-3-07

    

8/8/07

Date of Signing      Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

   CHANGE ORDER NUMBER: CCT 3A-006    DATE OF CHANGE ORDER: 08/08/07

OWNER: Cheniere Creole Trail Pipeline, L.P.

  

CONTRACTOR: Sheehan Pipe Line Construction

Company (SPLCC)

  

DATE OF AGREEMENT: January 10, 2007

  

SUBJECT: Reimbursement of Timber Mats (uplands)

  

 

--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Attachment J (Pricing Schedule) of the
Construction Agreement for Segment 3A project between Cheniere Creole Trail
Pipeline, L.P. and Sheehan Pipe Line Construction Company dated January 10,
2007; the estimated quantity to furnish, install, and remove timber mats as
described for Item No. C-9 is being revised from 2,000 ea. to 7,000 ea.
(estimated quantity).

All timber mats used to date (3,846 ea.) was for right of way access. Inclement
weather required the need for additional timber mats. The remaining estimated
quantity of 3,154 ea. will be utilized in accordance with Item No. C-9
descriptions (furnish, install, and remove timber mats) and paid in conjunction
with the progress payment on the weekly construction invoice.

 

--------------------------------------------------------------------------------

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 895,310.08       

The Estimated Contract Price prior to this Change Order was

   $ 66,501,049.30       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 2,400,000.00       

The new Estimated Contract Price including this Change Order will be

   $ 68,901,049.30       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.       Sheehan Pipe Line Construction
Company Owner       Contractor /s/ R. Keith Teague       /s/ Robert A. Riess,
Sr. Signature       Signature R. Keith Teague       Robert A. Riess, Sr. Name   
   Name President       President & COO Title       Title           Date of
Signing       Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

   CHANGE ORDER NUMBER: CCT 3A-007    DATE OF CHANGE ORDER: 08/08/07

OWNER: Cheniere Creole Trail Pipeline, L.P.

  

CONTRACTOR: Sheehan Pipe Line Construction

Company (SPLCC)

  

DATE OF AGREEMENT: January 10, 2007

  

SUBJECT: Reimbursement of Truck Mats (uplands)

  

 

--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Attachment J (Pricing Schedule) of the
Construction Agreement for Segment 3A project between Cheniere Creole Trail
Pipeline, L.P. and Sheehan Pipe Line Construction Company dated January 10,
2007; the estimated quantity to furnish, install, and remove truck mats as
described for Item No. C-10 is being revised from 700 ea. to 3,700 ea.
(estimated quantity).

All truck mats used to date (1,282 ea.) was for right of way access and the
Westlake pipe yard. Inclement weather required the need for additional truck
mats. The remaining estimated quantity of 2,418 ea. will be utilized in
accordance with Item No. C-10 descriptions (furnish, install, and remove truck
mats) and paid in conjunction with the progress payment on the weekly
construction invoice.

 

--------------------------------------------------------------------------------

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 3,295,310.08       

The Estimated Contract Price prior to this Change Order was

   $ 68,901,049.30       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 1,125,000.00       

The new Estimated Contract Price including this Change Order will be

   $ 70,026,049.30       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

     

Sheehan Pipe Line Construction Company

Owner       Contractor

/s/ R. Keith Teague

     

/s/ Robert A. Riess, Sr.

Signature       Signature

R. Keith Teague

     

Robert A. Riess, Sr.

Name       Name

President

     

President & COO

Title       Title

 

     

 

Date of Signing       Date of Signing            



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.IB or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

   CHANGE ORDER NUMBER: CCT 3A-008    DATE OF CHANGE ORDER: 08/17/07 OWNER:
Cheniere Creole Trail Pipeline, L.P.    CONTRACTOR: Sheehan Pipe Line
Construction Company (SPLCC)   

DATE OF AGREEMENT: January 10, 2007

SUBJECT: Reimbursement of Frac Tank Rental Charges

 

--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Article 6.1 -B of the Construction Agreement
for Segment 3A project between Cheniere Creole Trail Pipeline, L.P. and Sheehan
Pipe Line Construction Company dated January 10, 2007; the delivery, rental and
return of (3) each Frac Tanks as requested by Cheniere.

Cheniere was awaiting the water discharge permit at the time of testing the
Indian Bayou HDD.

 

--------------------------------------------------------------------------------

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 4,420,310.08       

The Estimated Contract Price prior to this Change Order was

   $ 70,026,049.30       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 2,853.76       

The new Estimated Contract Price including this Change Order will be

   $ 70,028,903.06       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

    

Sheehan Pipe Line Construction Company

Owner      Contractor

R. Keith Teague

    

/s/ Robert A. Riess, Sr.

Signature      Signature

R. Keith Teague

    

Robert A. Riess, Sr.

Name      Name

President

    

President & COO

Title      Title

8-24-2007

    

Sept. 5, 2007

Date of Signing      Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6. 1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option Creole Trail Pipeline -
Segment 3A Project    CHANGE ORDER NUMBER: CCT 3A-009    DATE OF CHANGE ORDER:
08/25/07 OWNER: Cheniere Creole Trail Pipeline, L.P.    CONTRACTOR: Sheehan Pipe
Line Construction Company (SPLCC)   

DATE OF AGREEMENT: January 10, 2007

SUBJECT: Reimbursement of Stand-by Charges for Welders and Supporting Crew.

 

--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under section 6.2B per the construction agreement
between Cheniere Creole Trail Pipeline, L.P. and Sheehan Pipe Line Construction
Company dated January 10, 2007, Cheniere will compensate SPLCC for stand-by
charges for welders and supporting crew.

SPLCC welding crew moved to the Westlake yard Monday, 7/09/07, and started
welding (double jointing HDD piping) on Tuesday, 7/10/07, and continued to work
in Westlake yard through Saturday, 7/21/07, – a total of 11 days.

 

--------------------------------------------------------------------------------

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 4,423,163.84       

The Estimated Contract Price prior to this Change Order was

   $ 70,028,903.06       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 102,550.00       

The new Estimated Contract Price including this Change Order will be

   $ 70,131,453.06       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

    

Sheehan Pipe Line Construction Company

Owner      Contractor

/s/ R. Keith Teaque

    

/s/ Robert A. Riess, Sr.

Signature      Signature

R. Keith Teaque

    

Robert A. Riess, Sr.

Name      Name

President

    

President & COO

Title      Title

9/6/07

    

Sept. 5, 2007

Date of Signing      Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option

Creole Trail Pipeline - Segment 3A Project

   CHANGE ORDER NUMBER: CCT 3A-010    DATE OF CHANGE ORDER: 08/25/07 OWNER:
Cheniere Creole Trail Pipeline, L.P.    CONTRACTOR: Sheehan Pipe Line
Construction Company (SPLCC)   

DATE OF AGREEMENT: January 10, 2007

SUBJECT: Reimbursement of lost time Charges for Unloading/Stacking Crew in
Westlake, LA pipe yard.

 

--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under section 6.2B per the construction agreement
between Cheniere Creole Trail Pipeline, L.P. and Sheehan Pipe Line Construction
Company dated January 10, 2007, Cheniere will compensate SPLCC for lost time
charges for pipe unloading/stacking crew in Westlake, LA pipe yard due to no
availability of pipe to offload.

Sheehan Pipe Line Construction Company shut down operation in the Westlake pipe
yard for three days: Saturday, July 14, Monday, July 16, and Tuesday, July 17,
waiting for Bayou Coaters to resume load out operations.

 

--------------------------------------------------------------------------------

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 4,525,713.84       

The Estimated Contract Price prior to this Change Order was

   $ 70,131,453.06       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 15,325.50       

The new Estimated Contract Price including this Change Order will be

   $ 70,146,778.56       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29, 2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline. L.P.

    

Sheehan Pipe Line Construction Company

Owner      Contractor

/s/ R. Keith Teaque

    

/s/ Robert A. Riess, Sr.

Signature      Signature

R. Keith Teaque

    

Robert A. Riess, Sr.

Name      Name

President

    

President & COO

Title      Title

9/6/07

    

Sept. 5, 2007

Date of Signing      Date of Signing



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Alternate Route 42” Single Line Option Creole Trail Pipeline -
Segment 3 A Project    CHANGE ORDER NUMBER: CCT 3A-011    DATE OF CHANGE ORDER:
09/11/07 OWNER: Cheniere Creole Trail Pipeline, L.P.    CONTRACTOR: Sheehan Pipe
Line Construction Company (SPLCC)   

DATE OF AGREEMENT: January 10, 2007

SUBJECT: Additional Reimbursement of Wharfage Fees for the Westlake Yard

 

--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: Per the
terms and conditions outlined under Item #3 per attached agreement letter
between Cheniere Creole Trail Pipeline, L.P. and Sheehan Pipe Line Construction
Company dated May 25, 2007, Cheniere will reimburse SPLCC for wharfage fees
(pipe storage) imposed by the Port of Lake Charles who are the owners of the
Westlake property. The revised amount of the wharfage fees is $42,451.68. This
value is $7,451.68 above the $35,000 estimate per Change Order CCT 3A-003.

 

--------------------------------------------------------------------------------

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 65,605,739.22       

Net change by previously authorized Change Orders

   $ 4,541,039.34       

The Estimated Contract Price prior to this Change Order was

   $ 70,146,778.56       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 7,451.68       

The new Estimated Contract Price including this Change Order will be

   $ 70,154,230.24       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified): N/A

The Guaranteed Mechanical Completion Date will be unchanged.

The Guaranteed Mechanical Completion Date as of the date of this Change Order
therefore is January 31, 2008.

The Guaranteed Substantial Completion Date will be unchanged.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is February 29,2008.

The Guaranteed Final Completion Date will be unchanged.

The Guaranteed Final Completion Date as of the date of this Change Order
therefore is March 31, 2008.

Adjustment to other Changed Criteria: N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline. L.P.

    

Sheehan Pipe Line Construction Company

Owner      Contractor

/s/ T.R. Hutton

    

/s/ Robert A. Riess, Sr.

Signature      Signature

T. R. Hutton

    

Robert A. Riess, Sr.

Name      Name

Director

    

President & COO

Title      Title

10/11/07

    

Oct. 17, 2007

Date of Signing      Date of Signing